Paterson, J.,
(dissenting.) I cannot agree with the conclusions reached in this case. My reason is that the facts and ■circumstances appear to disclose such fault on the part of the *564defendant in error as preclude his recovering damages for the-injury sustained. He should show a clean record, and this, in my opinion, he has failed to do, and that most decidedly. He was an expert driver on the street and among horse-cars, by his own showing, and familiar with the location of the-tracks and siding where the accident occurred. He was going on a downward grade, and saw the car start. This was full notice to him, as much as the record of a deed is of the existence of that instrument. Other special notice was not required.. The car came out on an upward grade, and over or round a curve — elements of retarded motion; the wagon was on a downward grade and on a straight track — elements of speed. It is idle to attempt to show that the car was going as fast or faster than the wagon. To make out a case, this had to be-shown. It was necessary, also, to change the place where Ward first said he was when he saw the car. Just here was the turning point. If Ward had been where he located the-spot originally, a non-suit must have followed. If his wagon was where the witness Billings placed it, then that light vehicle traveled on a downward grade and a straight, smooth iron, track with the rate of speed accelerated by the momentum carried from Lawrence street, more slowly than a heavy, lumbering car, proceeding on an upward grade, around a curved track, with a momentum to acquire, and under increased friction. This is against all ordinary probability. It is impossible simply that the car could have started from the usual place on the side track and acquired as much velocity as the light wagon running down hill at the rate of five or six miles, an hour. Ward knew that the car was entitled to the right of way, and his familiarity and experience in driving among cars and on their tracks required him to be on his guard. An expert cannot plead the ignorance that would excuse a novice in the art. I am satisfied that neglect and want of proper care on the part of the defendant in error were the main causes of the accident, and for that reason shall vote to reverse.
*565For affirmance — Dixon, Knapp, Magie, Reed, Van ¡Syckel, Brown, Clement, Cole, McGregor. 9.
For reversal — Paterson. 1.